Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 9/1/2022.  Claims 1-14 are pending.  Applicant’s arguments have been considered.  Claims 1-14 are finally rejected for reasons necessitated by applicant’s amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4-14 rejected under 35 U.S.C. 103(a) as being unpatentable over Sun (US 2009/0068561) in view of Higuchi (US 2016/0064738) and Ho (US 2019/0157681).
Regarding claim 1, Sun discloses a positive active material for a lithium rechargeable battery, comprising:
a nickel-based lithium metal oxide particle doped with Zr and Al [0052]; and 
a coating layer disposed on the surface of the nickel-based lithium metal oxide particle, 
wherein the nickel-based lithium metal oxide particle includes 
a core portion, and 
a shell portion surrounding the core portion and forming a concentration gradient in which a concentration of nickel gradually decreases from an interface with the core portion toward an outer direction [0056], and 
Regarding claim 4, the nickel-based metal oxide particle including the core portion and the shell portion has an average composition represented by Chemical Formula 4, see [0052] of Sun.
Regarding claim 5, a doping amount of Zr in the nickel-based lithium metal oxide particle is 2000 ppm to 5000 ppm, as best understood, regarding claim 6, a doping amount of A in the nickel-based lithium metal oxide particle is 100 ppm to 1500 ppm, and regarding claim 7, wherein a molar ratio of Zr:Al in the nickel-based lithium metal oxide particles is 15:1 to 0.4:1, Sun discloses an M which is at least one selected from the group consisting of Mg, Al, Cr, V, Ti, Cr, Fe, Zr, Zn, Si, Y, Nb, Ga, Sn, Mo, W, and combinations thereof in an amount of 0 < z < 0.1 [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of M, or the metals of M, within the range as disclosed by Sun.
Regarding claim 8, wherein the composition of the core portion of the nickel-based lithium metal oxide particle is represented by Chemical Formula 5 as claimed, Sun discloses Formula 1 for the core [0024].  Choosing Zr and Al for Sun’s M from a list of 16 elements would have been within the skill of an ordinary artisan.
Regarding claim 9, wherein the composition of the shell portion of the nickel-based lithium metal oxide particle is represented by Chemical Formula 5 in the interface with the core portion, is represented by Chemical Formula 6 at the outermost part of the shell portion, and each molar content of the nickel (Ni), M1, M2, and M3 is gradually changed from the interface to the outermost part, Sun discloses Formula 2 for the external part [0025].  Choosing Zr and Al for Sun’s M from a list of 16 elements would have been within the skill of an ordinary artisan.
Regarding claim 12, the nickel-based lithium metal oxide particle has 50 % or more of a value of Equation 3 below:
[Equation 3] R2/ (R2+D2)*100 %
in Equation 3, R2 is a radius of the core portion in the nickel-based metal oxide particle, and D2 is a thickness of the shell portion in the nickel-based metal oxide particle, and regarding claim 13, the nickel-based lithium metal oxide particle has 75 % or more of a value of Equation 3 above, Sun discloses the internal bulk part includes a center part of the active material particle and the surrounding part thereof. The external bulk part includes from the outer surface of the internal bulk part to the surface area of the external bulk part [0047].
The volume of the internal bulk part ranges from 35 and 95 volume % based on the total volume of the positive active material. According to another embodiment, it ranges from 40 and 90 volume %. According to yet another embodiment, it ranges from 50 and 90 volume %. When the internal bulk part is less than 35 volume %, the discharge capacity is decreased. When it is more than 95 volume %, the thermal safety is deteriorated [0048].
The average particle diameter of the internal bulk part ranges from 5 to 15 .mu.m. According to another embodiment, it ranges from 5 and 13 .mu.m. The average particle diameter of all particles of the positive active material ranges from 10 and 30 .mu.m. According to another embodiment, it ranges from 13 to 25 .mu.m. If the average particle diameter of the internal bulk part is less than 5 .mu.m, the discharge capacity is decreased. When it is more than 15 .mu.m, the thermal stability is deteriorated. Further, if the particle diameter is less than 10 .mu.m, it is hard to synthesize a material having a required concentration distribution. When it is more than 30 .mu.m, the distance of transferring the lithium ions is too great, so the rate capability is deteriorated [0049]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the volume, or the thickness, depending on the desired capacity or the thermal safety.

Regarding claim 1, Sun does not disclose the coating layer includes an oxyhydroxide of a rare earth element.  Higuchi teaches a positive electrode including a positive electrode active material containing a lithium transition metal oxide having a rare earth compound attached on the surface, a nonaqueous electrolytic solution including an aromatic compound having an oxidative decomposition potential in the range of 4.2 to 5.0 V vs. Li/Li.sup.+. The rare earth compound is preferably a rare earth hydroxide, a rare earth oxyhydroxide or a rare earth oxide.  See Abstract.  Adding the coating layer a rare earth element prevents increase in internal resistance.  See Table 1.
Regarding claim 2, wherein the rare earth element is at least one among cerium (Ce), cobalt (Co), tungsten (W), lanthanum (La), hafnium (Hf), and selenium (Se) [0038]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a coating layer including an oxyhydroxide of a rare earth element, as taught by Higuchi, for the benefit of preventing increase in internal resistance.  

Regarding claim 1, wherein the nickel-based lithium metal oxide particle includes a first compound having an average particle diameter of 10 um to 30 um, and a second compound having an average particle diameter of 1 um to 6 um, regarding claim 10, wherein the nickel-based lithium metal oxide particle includes a first compound having an average particle diameter of 12 um to 20 um, and a second compound having an average particle diameter of 4 um to 6 um, and regarding and regarding claim 11, the mixture weight ratio of the first particle and second particle is 60:40 to 90:10, Ho teaches a bimodal particle distribution can enhance packing efficiency. In some embodiments, the cathode active material comprises a mixture of particles of two size distributions where a particle size of a peak of a second distribution being greater than a particle size of a peak of a first distribution. In certain embodiments, a first peak of the bimodal distribution may be between about 5 um and about 20 um, and a second peak of the bimodal distribution may be between about 20 um and about 40 um. In some embodiments, the particle size distribution of the cathode active material is bimodal with a first peak at about 10 um and a second peak at about 25 um. The packing density increases when the small particles fill the interstices between the larger particles [0086].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the particles of two size distributions of Sun and adjust the particle sizes, as taught by Ho, for the benefit of having good packing density.

Regarding claim 14, Sun modified by Higuchi teaches a lithium rechargeable battery comprising: 
a negative electrode; a positive electrode including the positive active material for the lithium rechargeable battery of claim 1; and an electrolyte.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun (US 2009/0068561) in view of Higuchi (US 2016/0064738) and Ho (US 2019/0157681) as applied to claim 1, further in view of Sun (US 2016/0190573).
Regarding claim 3, wherein a primary particle of the nickel-based lithium metal oxide particle has a rod shape with an aspect ratio of 1 or more, Sun ‘573 teaches a lithium composite oxide and a manufacturing method thereof to provide a high capacity because lithium-ion infiltration paths are secured by forming secondary particles through concentration of stick-shaped primary particles and because a shape of primary particles is controlled even in a high temperature firing by controlling a concentration of manganese at the center and the surface even while the content of manganese increases for higher thermal stability [0109].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the particles of Sun ‘561 in the form on a stick shape, as taught by Sun ‘573, for the benefit of providing high capacity.

Response to Arguments
Arguments dated 9/1/2022 are addressed:
Applicant asserts the coating layer disposed on the surface of a nickel-based lithium metal oxide particle set out in Claim 1 gives unexpected results, which are clearly shown in the data of Tables 1 and 2 of the present application.
In response, Higuchi teaches adding the coating layer a rare earth element prevents increase in internal resistance.  See Table 1.  The Examiner notes that modifying Sun with Higuchi  would naturally prevent increase in internal resistance of Sun’s battery.  Preventing an increase in the battery of Sun would naturally increase Sun’s battery performance.  Hence, it is noted that Applicant’s data are not unexpected.  An increase in capacity and decrease in internal resistance would be expected in Sun’s battery, in light of Higuchi.


Applicant asserts the combination of Sun, Higuchi and Sun ‘573 fails to teach or suggest a positive active material having both first and particles. That is, the combination of Sun and Higuchi fail to teach or suggest a large-particle-diameter active material and a small-particle diameter active material.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Refer to the reference Ho.


Applicant asserts Sun, which allegedly discloses a first particle, and Higuchi, which allegedly discloses a second particle, show batteries which exhibit poor charge and discharge capacities, coulomb efficiency, and high a resistance increase amount compared to the Examples of the present application.


Applicant asserts a person of ordinary skill in the art would not have been directed to the claimed positive active material based on Sun and Higuchi. While Sun discloses that a positive active material can include Al or Zr, such elements are among a long list of various elements included in the positive active material of Formula 1.
In response, choosing Zr and Al for Sun’s M from a list of 16 elements would have been within the skill of an ordinary artisan.  
	It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would … envisage each member” of the genus.  In re Petering 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).  See MPEP 2144.08 II4(a)


Applicant asserts Ho does not cure the deficiencies of Sun and Higuchi. Ho does not teach or suggest a positive active material including both Zr and Al, even with the disclosures of Sun and Higuchi. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Refer to Sun for the limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724